Citation Nr: 1044479	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss, and if 
so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus, and if so, 
whether service connection is warranted.

3.  Entitlement to service connection for a respiratory disorder, 
to include bronchitis, sinusitis, chronic cough, asbestosis, and 
chronic obstructive pulmonary disease (COPD), claimed as due to 
asbestos exposure.

4.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide (Agent Orange) exposure.   

5.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as due to herbicide (Agent 
Orange) exposure and as secondary to Type II diabetes mellitus.  

6.  Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide (Agent Orange) exposure and 
as secondary to Type II diabetes mellitus.  

7.  Entitlement to service connection for headaches, to include 
as due to herbicide (Agent Orange) exposure and as secondary to 
Type II diabetes mellitus.  

8.  Entitlement to service connection for hypertension, to 
include as secondary to Type II diabetes mellitus.  

9.  Entitlement to service connection for a heart disorder, to 
include as secondary to Type II diabetes mellitus.    

10.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to Type II diabetes mellitus.  

11.  Entitlement to service connection for diabetic retinopathy, 
to include as secondary to Type II diabetes mellitus.  

12.  Entitlement to service connection for a prostate disorder, 
to include as secondary to Type II diabetes mellitus.  

13.  Entitlement to service connection for a skin condition to 
the scalp, to include as secondary to Type II diabetes mellitus.  

14.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2006, February 2008, and July 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  

As support for his claim, the Veteran testified at hearings 
before RO personnel in July 2007 and April 2009.  In addition, in 
April 2010, the Veteran presented testimony at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).      

During the April 2010 Board hearing, the Veteran withdrew from 
the appeal the issue of service connection for posttraumatic 
stress disorder (PTSD).  See hearing testimony at pages 47, 48, 
and 61.  Therefore, this matter is not currently before the 
Board.  38 C.F.R. § 20.204(b) (2010).  

The Board notes that the Veteran submitted new lay, medical, and 
Internet evidence in April 2010 and August 2010.  This evidence 
has not yet been considered by the RO, the agency of original 
jurisdiction.  However, because this evidence was submitted with 
waivers of RO consideration in April 2010 and August 2010, the 
Board accepts this evidence for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304 (2010).

After reopening the bilateral hearing loss and tinnitus claims on 
the basis of new and material evidence, the Board must remand the 
claims for service connection for bilateral hearing loss, 
tinnitus, and a respiratory disorder, as well as the TDIU claim 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC, for still further development and consideration.  The Board, 
however, will go ahead and decide the remaining 10 service 
connection claims.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss 
and tinnitus in a June 1999 rating decision; although notified of 
the denial and of his appellate rights, the Veteran did not 
initiate an appeal.  

2.  Evidence received since the last final June 1999 rating 
decision is new, relevant, and raises a reasonable possibility of 
substantiating both the bilateral hearing loss and tinnitus 
claims at issue.

3.  The Veteran did not have service, or other duty or 
visitation, in the Republic of Vietnam.

4.  There is insufficient evidence to show that the Veteran had 
exposure to Agent Orange or other herbicide agents during his 
military service.  

5.  Although the Veteran engaged in combat, his assertions of 
herbicide exposure are still not consistent with the 
circumstances, conditions, or hardships of his service.

6.  The medical evidence shows that the Veteran has been 
diagnosed with Type II diabetes mellitus, which is at least 10 
percent disabling.

7.  There is no evidence of Type II diabetes mellitus in service 
or within one year after the Veteran's discharge from service, 
and no probative evidence of a nexus between the Veteran's 
current Type II diabetes mellitus and his period of active 
service, to include his alleged exposure to herbicides.  The 
Veteran also has not made any lay assertions regarding continuity 
of symptomatology since service for his Type II diabetes 
mellitus.  

8.  Absent an award of service connection for underlying Type II 
diabetes mellitus, there is no service-connected disability to 
which current peripheral neuropathy may be secondary.  

9.  There is no evidence of "acute and sub-acute peripheral 
neuropathy" manifest to a degree of 10 percent or more within a 
year after the last date the Veteran could have been exposed to a 
herbicide agent during military service (1967).  

10.  There is no evidence of peripheral neuropathy in service, 
and no competent medical evidence of a nexus between the 
Veteran's current peripheral neuropathy and his period of active 
service, to include his alleged exposure to herbicides.  The 
Veteran also has not made any lay assertions regarding continuity 
of symptomatology since service for his peripheral neuropathy.  

11.  Absent an award of service connection for underlying Type II 
diabetes mellitus, there is no service-connected disability to 
which current porphyria cutanea tarda may be secondary.  

12.  There is no evidence of porphyria cutanea tarda manifest to 
a degree of 10 percent or more within a year after the last date 
the Veteran could have been exposed to a herbicide agent during 
military service (1967).  

13.  There is no evidence of porphyria cutanea tarda in service, 
and no competent medical evidence of a nexus between the 
Veteran's current porphyria cutanea tarda and his period of 
active service, to include his alleged exposure to herbicides.  
The Veteran also has not made any lay assertions regarding 
continuity of symptomatology since service for his porphyria 
cutanea tarda.  

14.  Absent an award of service connection for underlying Type II 
diabetes mellitus, there is no service-connected disability to 
which current headaches may be secondary.  

15.  Although the Veteran has a headache condition, this 
condition is not on the list of diseases presumptively associated 
with herbicide exposure.

16.  There is no evidence of a chronic headache disorder during 
service, and no probative medical evidence of a nexus between the 
Veteran's recurrent headaches and his period of active service, 
to include his alleged exposure to herbicides.  

17.  The Veteran's lay assertions regarding continuity of 
symptomatology for headaches since service are not probative or 
credible in light of other medical evidence of record.

18.  Absent an award of service connection for underlying Type II 
diabetes mellitus, there is no service-connected disability to 
which current hypertension, a heart disorder, erectile 
dysfunction, diabetic retinopathy, a prostate disorder, or a skin 
condition to the scalp may be secondary.  

19.  Although the Veteran has hypertension, erectile dysfunction, 
diabetic retinopathy, a prostate disorder, and a skin condition 
to the scalp, these conditions are not on the list of diseases 
presumptively associated with herbicide exposure.

20.  There is no evidence of hypertension, a heart disorder, 
erectile dysfunction, diabetic retinopathy, a prostate disorder, 
or a skin condition to the scalp in service, or within one year 
of service, and no competent medical evidence of a nexus between 
any of these disorders and his period of active service, to 
include his alleged exposure to herbicides.  The Veteran also has 
not made any credible lay assertions regarding continuity of 
symptomatology since service for any of these disorders.    


CONCLUSIONS OF LAW

1.  As to the bilateral hearing loss and tinnitus issues, the 
June 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2010).

2.  New and material evidence has been submitted since the last 
prior, final denial of the bilateral hearing loss and tinnitus 
issues in June 1999.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  

3.  Type II diabetes mellitus was not incurred in or aggravated 
by service and may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.313 (2010).

4.  The criteria for service connection for peripheral neuropathy 
of the lower extremities on a direct, presumptive, or secondary 
basis have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 3.313 (2010).

5.  The criteria for service connection for porphyria cutanea 
tarda on a direct, presumptive, or secondary basis have not been 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310, 3.313 (2010).

6.  The criteria for service connection for a headache disorder 
on a direct, presumptive, or secondary basis have not been met.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.313 (2010).

7.  The criteria for service connection for hypertension on a 
direct, presumptive, or secondary basis have not been met.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310, 3.313 (2010).

8.  The criteria for service connection for a heart disorder on a 
direct, presumptive, or secondary basis have not been met.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310, 3.313 (2010).

9.  The criteria for service connection for erectile dysfunction 
on a direct, presumptive, or secondary basis have not been met.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.313 (2010).

10.  The criteria for service connection for diabetic retinopathy 
on a direct, presumptive, or secondary basis have not been met.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.313 (2010).

11.  The criteria for service connection for a  prostate disorder 
on a direct, presumptive, or secondary have not been met.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.313 (2010).

12.  The criteria for service connection for a skin condition to 
the scalp on a direct, presumptive, or secondary basis have not 
been met.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in August 2005, March 2006, June 2006, March 2007, 
and October 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary to 
substantiate his service connection claims - on a direct, 
secondary, and presumptive basis due to Agent Orange; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006, June 2006, and October 2008 letters 
from the RO further advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In addition, with regard to the new and material evidence claims 
for bilateral hearing loss and tinnitus, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements in regard to new 
and material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence under either 
the old or new standard); (2) identifies what specific evidence 
is required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice for 
the underlying service connection claim.  In this vein, the 
August 2005 VCAA notice letter is compliant with the Court's 
decision in Kent.  In any event, the Board is reopening the new 
and material evidence claim, such that no prejudice can be shown.  
In short, the Veteran has received all required VCAA notice in 
the present case, such that there is no error in the content of 
VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, the 
Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  18 Vet. App. at 120.  Here, 
certain VCAA notice was provided after the initial unfavorable 
November 2006 and February 2008 AOJ decisions.  However, 
the Federal Circuit Court and Veterans Claims Court have since 
further clarified that the VA can provide additional necessary 
notice subsequent to the initial AOJ adjudication, and then go 
back and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the timing error was cured.  After providing the additional 
VCAA notice in October 2008, the RO again went back and 
readjudicated the claims in the more recent February 2010 SOC and 
SSOC.  So each time after providing the required notice, the RO 
reconsidered the claims - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  Prickett, 20 Vet. App. 
at 376.  Stated another way, VA's issuance of a SOC and SSOC in 
February 2010 following all VCAA notice letters cured the timing 
error.  As such, the Board concludes prejudicial error in the 
timing or content of VCAA notice has not been established as any 
error was not outcome determinative.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured service 
treatment records (STRs), service personnel records (SPRs), 
earlier Social Security Administration (SSA) records from the 
1990s,  relevant VA medical examinations, VA treatment records, a 
ship history of the USS Oklahoma City, and private medical 
evidence as authorized by the Veteran.  An August 2006 response 
from the National Personnel Records Center (NPRC) was unable to 
determine if the Veteran had "in-country" service in Vietnam, 
but noted the dates that the USS Oklahoma City was in the 
official waters of Vietnam.  There is no basis for any further 
research into whether the Veteran had in-country service in 
Vietnam, as the Veteran's lay assertions of in-country service 
simply are not credible, as discussed in detail below.  In 
addition, the Veteran has also submitted private medical 
evidence, Internet records, historical records pertaining to the 
Vietnam War, several written personal statements, newspaper 
articles, a magazine article, argument from his representative, 
as well as hearing testimony.  At the April 2010 hearing it was 
discussed that any additional SSA records not already secured 
would pertain to nonservice-connected disorders, and are not 
pertinent to the service-connected disorders being denied.  See 
April 2010 Travel Board testimony at pages 55, 60.  

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to many of the Veteran's 
service connection claims.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  However, the standards of McLendon are not met in 
this case.  Many of the disorders at issue are not presumptive 
herbicide diseases.  In any event, the credible evidence of 
record does not reveal in-country service in Vietnam, or exposure 
to herbicides in another manner.  Also, STRs are entirely 
negative for the occurrence of an in-service injury or disease 
for any of the disorders at issue.  Further, there is a lack of 
credible evidence demonstrating that many of the current 
disorders on appeal are linked to service.  Nor is there credible 
lay or medical evidence of continuity of symptomatology of all 
the disorders at issue since service.  As to Type II diabetes 
mellitus, although there is a nexus opinion to Agent Orange, it 
is based on the false assumption that the Veteran served in 
Vietnam.  As to secondary service connection, a formal medical 
opinion would serve no purpose, since service connection is being 
denied for the underlying Type II diabetes mellitus.  Overall, 
the Board is satisfied that all relevant evidence identified by 
the Veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

New and Material Evidence to Reopen Hearing Loss and Tinnitus 
Claims

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA 
standards, impaired hearing will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The RO originally denied service connection for bilateral hearing 
loss and tinnitus in a June 1999 rating decision.  The RO 
notified the Veteran of that decision in July 1999 and apprised 
him of his procedural and appellate rights, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2010).  

The RO chose not to reopen the bilateral hearing loss and 
tinnitus claims throughout the current appeal.  Regardless of the 
RO's actions, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 
4, 1992).  Accordingly, the Board must initially determine on its 
own whether there is new and material evidence to reopen these 
claims before proceeding to readjudicate the underlying merits of 
each claim.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.

In the prior final June 1999 rating decision, the RO denied 
service connection for bilateral hearing loss and tinnitus 
because for hearing loss there was insufficient evidence of a 
current hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385, as well a lack of evidence of a nexus to service.  For 
tinnitus, there was a lack of evidence of a nexus to service.  In 
addition, the Veteran's tinnitus had only been linked to a post-
service 1992 traumatic head injury.  
  
The Veteran filed his most recent petition to reopen his 
bilateral hearing loss and tinnitus claims in May 2005.  
Therefore, the amended regulation for new and material evidence 
applies.  See 66 Fed. Reg. at 45,620 (applying the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on or 
after August 29, 2001).   
 
A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the evidence in 
question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has been received since the last 
final June 1999 rating decision.  Specifically, as to tinnitus, 
recent VA treatment records document that the Veteran now asserts 
continuity of symptoms of tinnitus since discharge from service 
in 1967, whereas previously the evidence only showed continuity 
of tinnitus symptoms since 1992.  See August 2005 VA treatment 
record; June 2010 VA audiology consult.  As to bilateral hearing 
loss, the most recent June 2010 VA audiology consult appears to 
reveal bilateral hearing loss disability according to the clear, 
established requirements of 38 C.F.R. § 3.385.  Thus, presuming 
the credibility of this evidence, these records now demonstrate 
medical evidence of current hearing loss disability per § 3.385, 
as well as lay assertions of continuity of tinnitus symptoms.  
The Board emphasizes that in reopening it is applying the law 
with a broad and liberal interpretation, and presuming the 
credibility of his lay allegations of continuity of 
symptoms for new and material evidence purposes only.  So 
this evidence relates to an unestablished fact necessary to 
substantiate his bilateral hearing loss and tinnitus claims and 
raises a reasonable possibility of substantiating his claims; 
that is to say, this evidence is new and material and his 
bilateral hearing loss and tinnitus claims are reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  
	
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show  "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, the Board cannot determine that lay evidence 
lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, 
consider a lack of contemporaneous medical evidence as one 
factor, among others, in determining the credibility of lay 
evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Service connection may be demonstrated by showing direct service 
incurrence or aggravation, as discussed above, or by using 
applicable presumptions, if available.  Combee, 34 F.3d at 1043.  
As to presumptive service connection, some diseases on the other 
hand are chronic, per se, such as diabetes mellitus, various 
heart conditions, and hypertension, and therefore will be 
presumed to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent or 
more within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence 
but may give it whatever weight it concludes the evidence is 
entitled to").  Citing its previous decisions in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau, 492 F.3d 
at 1372, the Federal Circuit stated in Davidson that it has 
previously and explicitly rejected the view that competent 
medical evidence is always required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. 
§§ 1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377 (footnote omitted).  For example, a layperson 
would be competent to identify a "simple" condition like a 
broken leg, but would not be competent to identify a form of 
cancer.  Id. at 1377 n. 4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and a nexus between the 
present disability and the post-service symptomatology.  Barr, 21 
Vet. App. at 307-09.  But "[t]he type of evidence that will 
suffice to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. 
at 498.  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Governing Laws and Regulations for Secondary Service Connection

A disability can be service connected on a secondary basis 
if it is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service 
connection may be established, as well, by any increase in 
severity (i.e., aggravation) of a nonservice-connected condition 
that is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected disability.  
Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. 
West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. 
App. 237 (1999) (both indicating, like Velez, that competent 
medical nexus evidence is required to associate a disorder with a 
service-connected disability).

In short, in order to establish entitlement to service connection 
on this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin v. West, 11 Vet. App. 509, 512 (1998).





Governing Laws and Regulations for Herbicide Presumption

As to presumptive service connection, certain diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam (Vietnam) during 
the Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to a herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Type II diabetes mellitus, ischemic heart 
disease, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy, are some of the diseases associated with 
herbicide exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, 
Type II diabetes mellitus and ischemic heart disease, may 
manifest to a degree of at least 10 percent at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii). 

As to ischemic heart disease, the Board notes that, effective 
August 31, 2010, VA amended the applicable herbicide regulation, 
38 C.F.R. § 3.309(e), to add ischemic heart disease to the list 
of diseases associated with exposure to herbicide.  See 38 C.F.R. 
§ 3.309(e) (to be codified at 38 C.F.R. pt. 4); 75 Fed. Reg. 
53,202 (August 31, 2010).  This amendment is effective for all 
claims received by VA on or after August 31, 2010, and to claims 
pending before VA on that date, which includes the current 
service connection claim for a heart disorder in the present 
case.  But for purposes of presumptive service connection due to 
herbicide exposure, the term "ischemic heart disease" does not 
include hypertension.  38 C.F.R. § 3.309(e), Note 3 (to be 
codified at 38 C.F.R. pt. 4); 75 Fed. Reg. 52,202 - 53,205 
(August 31, 2010).  

As to peripheral neuropathy, the list of diseases associated with 
herbicide exposure for purposes of the presumption includes acute 
and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).  For 
purposes of presumptive service connection due to herbicide 
exposure, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of date of onset.  38 C.F.R. § 3.309(e), Note 2.  
Further, acute and subacute peripheral neuropathy must have 
become manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to 
herbicides in service.  38 C.F.R. § 3.307(a)(6)(ii).  Finally, VA 
has specifically determined that "chronic" persistent 
peripheral neuropathy is not a disease associated with exposure 
to herbicide agent for purposes of the presumption.  See Health 
Effects Not Associated With Exposure to Certain Herbicide Agents, 
75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395 
- 32,399 (June 12, 2007) (emphasis added).  

As to porphyria cutanea tarda, it must have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
In fact, the Federal Circuit recently issued its decision in Haas 
v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it 
confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from the 
regulation's presumption.  A Veteran who never went ashore from 
ship on which he served in Vietnamese coastal waters was not 
entitled to presumptive service connection due to alleged Agent 
Orange / herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See 
also VAOPGCPREC 7-93 (holding that service in Vietnam does not 
include service of a Vietnam era Veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on a 
deep-water naval vessel in waters off shore of the Republic of 
Vietnam is not qualifying service in Vietnam).  In addition, the 
Federal Circuit in Haas held that "service in Vietnam" will not 
be presumed based upon the Veteran's receipt of a Vietnam Service 
Medal (VSM).  Haas, 525 F.3d at 1196.  
       
With regard to inland waterways, again, in order for the 
presumption of herbicide exposure to apply, qualifying service in 
the Republic of Vietnam includes service on the inland waterways, 
but does not include mere service on a deep-water naval vessel in 
the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); 
VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA 
regulations; however, the Board may refer to the VA Adjudication 
Procedure Manual for interpretive guidance.  Inland waterways 
include rivers, canals, estuaries, and delta areas, such as those 
on which the Vietnam "brown water" Navy operated.  VA 
Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, 
§ C.10.k.  Service aboard a ship that anchored in an open deep-
water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along 
the Vietnam coast, does not constitute inland waterway service or 
qualify as docking to the shore.  Id.  

In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or other 
sources in order for the presumption of service connection for a 
herbicide-related diseased under 38 C.F.R. § 3.309(e) to be 
applicable.  Exposure to herbicides is not presumed in such 
instances.  However, once exposure to herbicides has been 
established by the evidence of record, the presumption of service 
connection found in 38 C.F.R. § 3.309(e) for herbicide-related 
diseases is applicable.  

Governing Laws and Regulations for Combat Presumption

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be shown 
by satisfactory lay evidence, if consistent with the 
circumstances, conditions, or hardships of service, even if there 
is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 
1154(b) do not establish a presumption of service connection, but 
eases the combat Veteran's burden of demonstrating the occurrence 
of some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That 
is, the statute provides a basis for determining whether a 
particular injury was incurred in service, but not a basis to 
link the injury etiologically to the current condition.  Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 
523-24 (1996).  In-service incurrence by way of the combat 
presumption may also be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or 
other evidence of service incurrence is satisfactory and 
consistent with the Veteran's combat service, the Veteran 
prevails unless this evidence is rebutted by clear and convincing 
evidence that the disease or injury was not incurred or 
aggravated in service or during an applicable presumptive period.  
See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 
(1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).

Thus, if the record establishes that the Veteran served in 
combat, his assertions of herbicide exposure, if consistent with 
the circumstances, conditions, or hardships of service, may be 
sufficient to grant the presumption of herbicide exposure.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Analysis - Type II Diabetes Mellitus

The Veteran contends he developed Type II diabetes mellitus from 
exposure to Agent Orange or other toxic herbicide agent while in 
Vietnam.  SPRs confirm that the Veteran's military occupational 
specialty (MOS) during service was boatswain's mate.  In 
particular, as a boatswain's mate, the Veteran indicates he 
served as lead helmsman and lookout aboard the USS Oklahoma City, 
which was the flagship of the fleet at that time.  He asserts 
that on several occasions he also served as lead helmsman of the 
admiral's personal motor boat that would leave the USS Oklahoma 
City, to go ashore into Vietnam, including Saigon.  He contends 
that he was "sprayed" with Agent Orange while in Vietnam and 
while offshore and saw the mist on several occasions.  He also 
indicates that after serving in Vietnam waters for thirteen 
months from June 1965 to November 1966, he went on covert 
military operations in a special operations unit that used gun 
boats to enter inland water ways in North Vietnam, Laos, Cambodia 
and Thailand.  He says he also visited Japan and Singapore.  He 
contends that he was exposed to herbicides in Thailand and Laos 
as well.  He maintains that he experienced combat, and he hurt 
women and children, although he is often nonspecific about 
details of his alleged covert operations.  He states that there 
will be no records of his covert operations he engaged in.  He 
also has added that while in Saigon he was treated for a medical 
condition in 1965.  He also recounted that in August 1965 he took 
liberty during a port call in Vietnam.  See May 2005 claim; April 
2008 senator letter; April 2009 Veteran's list of Thailand and 
Laos exposures; July 2007 RO hearing testimony at pages 2, 9-13; 
April 2009 RO hearing testimony at pages 3-8; April 2010 Travel 
Board testimony at pages 4-10, 22, 24.

As mentioned, the first and perhaps most fundamental requirement 
for any service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Concerning this, VA and private treatment records from the 
1990s and 2000s document symptoms of and a diagnoses for Type II 
diabetes mellitus.  Consequently, the determinative issue is 
whether this disorder is somehow attributable to the Veteran's 
military service, including his alleged exposure to Agent Orange 
or other herbicide agent in Vietnam.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

In this vein, the Board acknowledges that Type II diabetes 
mellitus is a disease associated with herbicide exposure for 
purposes of the presumption.  38 C.F.R. § 3.309(e).  Furthermore, 
VA and private treatment records dated from the 1990s and 2000s 
confirm that his Type II diabetes mellitus was manifest to a 
degree of 10 percent or more after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  That is, his diabetes mellitus currently 
requires a restricted diet and insulin.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.    

The only remaining question is whether there is sufficient 
evidence to demonstrate that the Veteran had "service in 
Vietnam," such that exposure to herbicides may be presumed.  
38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  In this vein, the Board must 
determine, as a question of fact, both the weight and credibility 
of the evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence which 
it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

Upon review of the evidence, the Board finds that the Veteran 
does not have "service in Vietnam," such that exposure to 
herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  SPRs confirm the Veteran served 
aboard the USS Oklahoma City from June 1965 to March 1967.  But 
there is no mention of service on the Vietnam landmass in SPRs.  
Although the Veteran's DD Form 214 and SPRs verify that he 
received the VSM and Vietnam Campaign Medal (VCM), the Federal 
Circuit in Haas held that "service in Vietnam" will not be 
presumed based upon the Veteran's receipt of a VSM.  Haas, 525 
F.3d at 1196.  Moreover, the NPRC in August 2006 was unable to 
determine if the Veteran had "in-country" service in Vietnam.  
The NPRC could only corroborate the Veteran's service aboard the 
USS Oklahoma City in the official waters of Vietnam during 
various periods from July 1965 to November 1966, as opposed to 
in-country service.  An August 2006 ship history of the USS 
Oklahoma City ship reveals that it participated in gunfire 
support missions off the coast of Vietnam in Operations Piranha, 
Double Eagle, Deckhouse IV, and Hastings II, but there is no 
indication it landed in Vietnam during this time period.  Thus, 
there is insufficient evidence that the Veteran had duty or 
visitation in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
See also VAOPGCPREC 27-97 (holding that service on a deep-water 
naval vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam).  

Further, there is no credible evidence to confirm that the USS 
Oklahoma City visited the inland waterways of Vietnam or that the 
Veteran was lead helmsman of the Admiral's motor boat that landed 
in Vietnam.  Haas, 525 F.3d at 1187-1190.  There is also no 
credible evidence of record corroborating the Veteran's 
assertions regarding his alleged deployment in a covert, special 
operations unit that used gunboats to patrol the inland waterways 
of Vietnam, Laos, Cambodia, or Thailand.  Therefore, it cannot be 
presumed that he was exposed to a herbicide agent during his 
service.  

In this regard, the Veteran's DD Form 214 confirms his MOS as a 
boatswain's mate.  It is reasonable to conclude that the duties 
of a boatswain's mate can include helmsman and lookout.  However, 
many of his contentions regarding his alleged in-country service 
in Vietnam are unsupported by SPRs, and not consistent with the 
places, types, and circumstances of his service as shown by 
service records, his MOS, and all pertinent evidence of record.  
38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Simply stated, the 
Veteran's lay assertions of in-country service or exposure to 
herbicides in any other circumstance simply are not credible in 
the present case.  

In particular, the Veteran asserts that as "lead" helmsman he 
accompanied the Admiral's personal motorboat to Vietnam on 
several occasions.  Indeed, the Veteran was a boatswain's mate.  
However, his SPRs make no mention of him serving aboard the 
Admiral's personal motorboat or any other gun boat.  In fact, 
SPRs reveal that the Veteran was incarcerated in the brig for 30 
days due to an infraction.  Moreover, he was reduced in rank at 
that time.  It was noted that he needed extra supervision.  
Although his overall performance was satisfactory, these actions 
are not in any way consistent with the Veteran allegedly serving 
as "lead" helmsman of the admiral's motor boat.  

In addition, the Veteran also states that after serving in 
Vietnam waters for close to thirteen months from June 1965 to 
November 1966, he then went on covert military operations in a 
special operations unit that used gun boats to enter inland water 
ways in North Vietnam, Laos, Cambodia and Thailand.  The Veteran 
says he served in this capacity until discharge in March 1967.  
See July 2007 RO hearing testimony at page 2.  This assertion is 
not supported by any other evidence of record, including his 
SPRs.  In fact, rather than going "all over the far east" from 
November 1966 to March 1967, as the Veteran contends, an August 
2006 ship history of the USS Oklahoma City ship reveals that it 
returned to San Francisco in December 1966 for an overhaul.  
Thus, the USS Oklahoma City was nowhere near the Far East at that 
time, in direct contradiction to the Veteran's assertions.  His 
SPRs confirm the Veteran served aboard the ship at that time.  
There was no evidence he was assigned to a separate gunboat.  In 
light of this evidence, the Veteran's assertions regarding covert 
operations are not verified.  Although the USS Oklahoma City 
visited various Asian ports during the Vietnam War, there is no 
supporting evidence it visited the ports of other Asian countries 
during the Veteran's time period on board from June 1965 to March 
1967.  

In addition, at the July 2007 RO hearing, when the Veteran was 
initially asked if he remembered anyone's name on the gunboats 
that could corroborate his story, he simply did not answer the 
question.  See hearing testimony at page 10.  When later pressed 
on the same issue, he stated that anyone is probably "dead."   
The Veteran simply has provided little persuasive evidence to 
support his assertions. 
 
In addition, in an April 2008 senator letter, the Veteran 
indicated that he took liberty in August 1965 during the ship's 
port call.  SPRs reveal that in August 1965 the Veteran did 
receive a nonjudicial punishment for being absent from his place 
of duty, but there is no indication the USS Oklahoma City was 
docked in a Vietnam port at that time.  Moreover, the Veteran 
stated at the April 2010 Travel Board hearing that the USS 
Oklahoma City "didn't want to dock in Vietnam."  See hearing 
testimony at page 21.  In fact, it was noted the ship "didn't 
dock."  See hearing testimony at page 22.  The ship anchored out 
for protection.  Thus, the Veteran himself has provided evidence 
against the ship's alleged port call in August 1965. 

In addition, at the April 2009 RO hearing, the Veteran indicates 
he was treated at a Navy infirmary in Saigon for a certain 
medical condition around Christmas in 1965.  See hearing 
testimony at pages 3-6.  STRs are negative for any complaint, 
treatment, or diagnosis of the medical condition the Veteran 
asserts at that time.  SPRs also shed no light - in fact, there 
is no official record of the Veteran ever being in Saigon.  

Since the Board has determined that the Veteran did not serve in 
the Republic of Vietnam during the Vietnam era, actual exposure 
to herbicides must be verified through appropriate service 
department or other sources in order for the presumption of 
service connection for a herbicide-related disease under 
38 C.F.R. § 3.309(e) to be applicable.  However, the Board finds 
insufficient evidence to support a finding of actual exposure to 
herbicides in service to include his alleged service in Laos and 
Thailand.  See April 2009 Veteran's list of Thailand and Laos 
exposure.  No presumption of exposure is available for these 
locations.  Further, his SPRs do not reveal the Veteran ever 
being stationed in Laos and Thailand.  He served on board the USS 
Oklahoma City from June 1965 to March 1967.  There is no mention 
in the SPRs or the August 2006 ship history of the USS Oklahoma 
City indicating that it docked in Thailand or Laos during the 
Veteran's period of service.  There is no evidence supporting his 
contention that he visited these locations via swift boat or the 
Admiral's personal boat.  There is also no supporting evidence he 
was "sprayed" with Agent Orange while seeing the mist offshore 
of Vietnam.  He has provided very few details of how he was 
actually exposed to Agent Orange.  

With regard to combat, the Veteran's DD Form 214, SPRs, and a 
September 1994 Bureau of Navy document confirm that the Veteran 
received medals and awards such as the VSM with three Bronze 
stars, VCM, Meritorious Unit Commendation Ribbon, and the 
Republic of Vietnam Meritorious Unit Citation (Gallantry Cross).  
An August 2006 ship history of the USS Oklahoma City ship reveals 
that it participated in gunfire support missions off the coast of 
Vietnam in Operations Piranha, Double Eagle, Deckhouse IV, and 
Hastings II.  The Veteran has submitted a Life Magazine cover 
from 1965 showing the USS Oklahoma City firing its guns off the 
coast of Vietnam.  Most importantly, a September 1966 SPR reveals 
that the USS Oklahoma City was "under combat conditions" in 
Southeast Asia during the Veteran's time on board.  Therefore, 
there is at least sufficient evidence the Veteran engaged in 
combat while serving on the USS Oklahoma City.  See VAOPGCPREC 
12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 
(Fed. Cir. 2008).  The Veteran has credibly reported enemy plane 
attacks and the firing of the USS Oklahoma's guns at the enemy 
while engaged in operations.  However, there is no credible 
evidence that he engaged in combat aboard separate gunboats in 
inland waterways or that he killed women and children as he 
alleges.  See July 2007 RO hearing testimony at pages 9-13.  In 
any event, his assertions of herbicide exposure are still not 
consistent with the circumstances, conditions, or hardships of 
his particular combat service; such that the presumption of 
herbicide exposure is not granted.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  As discussed in detail above, 
the Veteran's lay assertions of in-country Vietnam service or 
other exposure to herbicides simply are not credible in the 
present case.  His lay assertions are not satisfactory.  In fact, 
the Veteran never specifically states that his alleged Agent 
Orange exposure occurred during a specific instance of combat.  
Thus, the Veteran's lay statements and testimony alone cannot be 
used to confirm herbicide exposure.     

As such, the Board finds the evidence is insufficient to 
demonstrate exposure to herbicides during his military service, 
and the Veteran is therefore not entitled to service connection 
for Type II diabetes mellitus on a presumptive basis as discussed 
in 38 C.F.R. § 3.309(e).  This does not, however, preclude the 
Veteran from establishing his entitlement to service connection 
for Type II diabetes mellitus with proof of actual direct 
causation.  Combee, 34 F.3d at 1043.  The Court has specifically 
held that the provisions set forth in Combee are applicable in 
cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

However, the Board finds that service connection for Type II 
diabetes mellitus on a direct basis is not warranted.  STRs are 
negative for any complaint, treatment, or diagnosis of Type II 
diabetes mellitus during service.  Post-service, the evidence as 
a whole does not show continuity of symptomatology of Type II 
diabetes mellitus since service.  38 C.F.R. § 3.303(b).  That is, 
post-service, the first mention in the claims file of complaints 
or treatment for Type II diabetes mellitus is from 1996 (at the 
age of 50), nearly 30 years after the Veteran's discharge from 
service.  See June 2006 VA diabetes mellitus examination.  A 
private medical evaluation conducted in October 1993 notes a 
prior history of no chronic illnesses and no prior surgery.  In 
fact, the Veteran has never specifically alleged continuity of 
symptomatology for diabetes mellitus.  He has never asserted 
continuous diabetes mellitus symptoms since discharge.  The 
Federal Circuit has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor for 
consideration in deciding a service-connection claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that 
there is no medical or lay basis to award service connection for 
his Type II diabetes mellitus based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 494-97.  In addition, the presumption of in-service 
incurrence for chronic diseases, in this case diabetes mellitus, 
is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges there is a competent medical opinion 
supporting a nexus between the Type II diabetes mellitus and 
alleged in-service Agent Orange exposure.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, a June 2006 VA examiner diagnosed the Veteran with 
insulin-dependent diabetes mellitus, secondary to Agent Orange 
contact.  However, in making this determination, the June 2006 VA 
examiner assumed the Veteran was actually exposed to Agent Orange 
during service, an allegation not supported by the evidence of 
record, as discussed in detail above.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Further, the probative 
value of a medical professional's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 
180 (1995).  The VA examiner did not have access to the claims 
folder; therefore, the opinion was based on the Veteran's 
inaccurate reported history of herbicide exposure in Vietnam.  
The Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate or 
because other facts present in the record contradict the facts 
provided by the Veteran that formed the basis for the opinion.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In short, 
although the June 2006 VA examination for Type II diabetes 
mellitus is competent evidence, it is not probative as it is 
based on an inaccurate history of herbicide exposure.  
  
With regard to lay evidence, the Board acknowledges the Veteran 
is competent to report purported symptoms of Type II diabetes 
mellitus and any related problems.  See 38 C.F.R. § 3.159(a)(2).  
And, based on recent case law, it would appear that the Veteran 
in certain instances can be competent to testify to the fact that 
symptoms he experienced in service is the same condition he is 
currently diagnosed with.  Davidson, 581 F.3d at 1316.  However, 
this is not one of those instances.  In this regard, neither he 
nor his representative, without evidence showing that either has 
medical training or expertise, is competent to render an opinion 
as to the medical etiology of the Type II diabetes mellitus, a 
disorder requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-
(2); Jandreau, 492 F.3d at 1377.  The present case also does not 
meet any of the three exceptions enumerated under Jandreau.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's Type II diabetes mellitus claim 
on either a direct or presumptive basis.  So there is no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Analysis - Peripheral Neuropathy of the Lower Extremities

The Veteran contends that he has peripheral neuropathy of the 
lower extremities, either directly due to herbicide (Agent 
Orange) exposure during service, or as secondary to service-
connected Type II diabetes mellitus.  When determining service 
connection, all theories of entitlement, direct and secondary, 
must be considered if raised by the evidence of record, applying 
all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  But see Robinson v. Shinseki, 557 
F.3d 1355, 1361 (Fed. Cir. 2009) (where a fully developed record 
is presented to the Board with no evidentiary support for a 
particular theory of recovery, there is no reason for the Board 
to address or consider such a theory).  Accordingly, the Board 
will address all applicable theories of service connection in 
this appeal.  

As a threshold consideration, service connection, whether on a 
direct or secondary basis, requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a May 2005 VA Agent 
Orange Registry examination and a June 2006 VA examination 
diagnosed peripheral neuropathy of both lower extremities.  Thus, 
the Veteran has a current peripheral neuropathy condition.  

With regard to secondary service connection, the Board finds 
secondary service connection is simply not in order.  The Board 
acknowledges that the June 2006 VA peripheral nerves examiner 
opined that the Veteran has peripheral neuropathy secondary to 
Type II diabetes mellitus.  But in the present Board decision, as 
discussed in detail above, the Board is denying service 
connection for the underlying Type II diabetes mellitus.  Absent 
service connection for the underlying Type II diabetes mellitus, 
there is no basis to establish secondary service connection for 
peripheral neuropathy by way of causation or aggravation.  See 38 
C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34 (1993).  

With regard to service connection on a presumptive basis due to 
herbicide exposure, as discussed in detail above, the Board finds 
that the Veteran does not have "service in Vietnam," such that 
exposure to herbicides may not be presumed.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).   

In addition, in any event, there has never been a specific 
diagnosis of record of "acute and sub-acute peripheral 
neuropathy" which is required for the herbicide presumption to 
take effect.  See 38 C.F.R. § 3.309(e), Note 2.  The Board must 
reiterate that the Veteran is not competent to render a medical 
diagnosis for "acute and sub-acute peripheral neuropathy", unless 
corroborated by a medical professional.  See 38 C.F.R. 
§ 3.159(a)(1)-(2); Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 
at 1377.

In addition, the Veteran reported to the June 2006 VA examiner 
that his first symptoms of tingling due to peripheral neuropathy 
were in 2005, more than 35 years after leaving service.  For the 
presumption to apply, any "acute and sub-acute peripheral 
neuropathy" must have become manifest to a degree of 10 percent 
or more within a year after the last date the Veteran could have 
theoretically been exposed to a herbicide agent during military 
service.  In this case, that would be 1967; however, the disorder 
is simply not alleged or shown at that time.  38 C.F.R. § 
3.307(a)(6)(ii). 

Finally, to the extent the evidence may demonstrate the existence 
of current "chronic" persistent peripheral neuropathy, VA has 
specifically determined that "chronic" persistent peripheral 
neuropathy is not a disease associated with exposure to herbicide 
agent for purposes of the presumption.  See Health Effects Not 
Associated With Exposure to Certain Herbicide Agents, 75 Fed. 
Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395 - 32,399 
(June 12, 2007) (emphasis added).  

Thus, the automatic presumption of service connection afforded 
for certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application in 
this case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for peripheral 
neuropathy with proof of actual direct causation.  Combee, 34 
F.3d at 1043.  

However, the Board finds that service connection for peripheral 
neuropathy of the lower extremities on a direct basis is not 
warranted.  STRs are negative for any complaint, treatment, or 
diagnosis of peripheral neuropathy of the lower extremities 
during service.  Post-service, the evidence as a whole does not 
show continuity of symptomatology of peripheral neuropathy of the 
lower extremities since service.  38 C.F.R. § 3.303(b).  That is, 
post-service, as noted above, the first mention in the claims 
file of complaints or treatment for peripheral neuropathy of the 
lower extremities is from 2005, over 35 years after the Veteran's 
discharge from service.  See June 2006 VA peripheral nerve 
examiner.  A private medical evaluation conducted in October 1993 
notes a prior history of no chronic illnesses and no prior 
surgery.  In fact, the Veteran has never specifically alleged 
continuity of symptomatology for peripheral neuropathy.  He has 
never asserted continuous peripheral neuropathy symptoms since 
discharge.  The Federal Circuit has held that such a lengthy 
lapse of time between the alleged events in service and the 
initial manifestation of relevant symptoms after service is a 
factor for consideration in deciding a service-connection claim.  
Maxson, 230 F.3d at 1333.  It follows that there is no medical or 
lay basis to award service connection for his peripheral 
neuropathy based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.  Finally, there is no competent medical opinion of a nexus 
between his peripheral neuropathy and his military service 
decades earlier, to include his alleged exposure to herbicides at 
that time.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.   

With regard to lay evidence, the Board acknowledges the Veteran 
is competent to report purported symptoms of peripheral 
neuropathy and any related problems.  See 38 C.F.R. 
§ 3.159(a)(2).  And, based on recent case law, it would appear 
that the Veteran in certain instances can be competent to testify 
to the fact that symptoms he experienced in service is the same 
condition he is currently diagnosed with.  Davidson, 581 F.3d at 
1316.  However, this is not one of those instances.  In this 
regard, neither he nor his representative, without evidence 
showing that either has medical training or expertise, is 
competent to render an opinion as to the medical etiology of the 
peripheral neuropathy, a disorder requiring medical testing.  See 
38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The 
present case also does not meet any of the three exceptions 
enumerated under Jandreau.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's peripheral neuropathy claim on 
either a direct,  presumptive, or secondary basis.  So there is 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Porphyria Cutanea Tarda

The Veteran contends that he has porphyria cutanea tarda, either 
directly due to herbicide (Agent Orange) exposure during service, 
or as secondary to service-connected Type II diabetes mellitus.  
In the present decision, the Board will address all applicable 
theories of service connection.  

As a threshold consideration, service connection, whether on a 
direct or secondary basis, requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a private treatment 
record dated in April 1997 and a private diabetic center 
evaluation dated in December 2004 diagnosed porphyria cutanea 
tarda.  Thus, the Veteran has a current porphyria cutanea tarda 
condition.  

With regard to secondary service connection, the Board finds 
secondary service connection is simply not in order.  The Board 
acknowledges that a private diabetic center evaluation dated in 
December 2004 indicated that the Veteran has porphyria cutanea 
tarda secondary to Type II diabetes mellitus.  But in the present 
Board decision, as discussed in detail above, the Board is 
denying service connection for the underlying Type II diabetes 
mellitus.  Absent service connection for the underlying Type II 
diabetes mellitus, there is no basis to establish secondary 
service connection for porphyria cutanea tarda by way of 
causation or aggravation.  See 38 C.F.R. § 3.310(a), (b); Allen 
v. Brown, 7 Vet. App. 439 (1995); Tobin v. Derwinski, 2 Vet. App. 
34 (1993).  

With regard to service connection on a presumptive basis due to 
herbicide exposure, the Board acknowledges that the Veteran's 
porphyria cutanea tarda is a disease associated with herbicide 
exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).  
However, as discussed in detail above, the Board finds that the 
Veteran does not have "service in Vietnam," such that exposure to 
herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).   

In addition, for the presumption to apply, porphyria cutanea 
tarda must have become manifest to a degree of 10 percent or more 
within a year after the last date the Veteran could have 
theoretically been exposed to a herbicide agent during military 
service.  In this case, that would be 1967; however, the disorder 
is simply not alleged or shown at that time.  38 C.F.R. § 
3.307(a)(6)(ii). 

Thus, the automatic presumption of service connection afforded 
for certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application in 
this case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for porphyria 
cutanea tarda with proof of actual direct causation.  Combee, 34 
F.3d at 1043.  

However, the Board finds that service connection for porphyria 
cutanea tarda on a direct basis is not warranted.  STRs are 
negative for any complaint, treatment, or diagnosis of porphyria 
cutanea tarda during service.  Post-service, the evidence as a 
whole does not show continuity of symptomatology of porphyria 
cutanea tarda since service.  38 C.F.R. § 3.303(b).  That is, 
post-service, as noted above, the first mention in the claims 
file of complaints or treatment for porphyria cutanea tarda is 
from the mid-1990s, nearly 30 years after the Veteran's discharge 
from service.  See April 1997 private treatment record.  An 
earlier private medical evaluation conducted in October 1993 
notes a prior history of no chronic illnesses and no prior 
surgery.  In fact, the Veteran has never specifically alleged 
continuity of symptomatology for porphyria cutanea tarda.  He has 
never asserted continuous porphyria cutanea tarda symptoms since 
discharge.  The Federal Circuit has held that such a lengthy 
lapse of time between the alleged events in service and the 
initial manifestation of relevant symptoms after service is a 
factor for consideration in deciding a service-connection claim.  
Maxson, 230 F.3d at 1333.  It follows that there is no medical or 
lay basis to award service connection for his porphyria cutanea 
tarda based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.  Finally, there is no competent medical opinion of a nexus 
between his porphyria cutanea tarda and his military service 
decades earlier, to include his alleged exposure to herbicides at 
that time.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  

With regard to lay evidence, the Board acknowledges the Veteran 
is competent to report purported symptoms of porphyria cutanea 
tarda and any related problems.  See 38 C.F.R. § 3.159(a)(2).  
And, based on recent case law, it would appear that the Veteran 
in certain instances can be competent to testify to the fact that 
symptoms he experienced in service is the same condition he is 
currently diagnosed with.  Davidson, 581 F.3d at 1316.  However, 
this is not one of those instances.  In this regard, neither he 
nor his representative, without evidence showing that either has 
medical training or expertise, is competent to render an opinion 
as to the medical etiology of porphyria cutanea tarda, a disorder 
requiring a medical diagnosis.  See 38 C.F.R. § 3.159(a)(1)-(2); 
Jandreau, 492 F.3d at 1377.  The present case also does not meet 
any of the three exceptions enumerated under Jandreau.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's porphyria cutanea tarda claim 
on either a direct, presumptive, or secondary basis.  So there is 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Headaches

The Veteran contends that he has headaches, either directly due 
to herbicide (Agent Orange) exposure during service, or as 
secondary to service-connected Type II diabetes mellitus.  See 
May 2005 claim.  The Veteran stated on his May 2005 claim form 
that his headaches began in 1969.  In the present decision, the 
Board will address all applicable theories of service connection.  

As a threshold consideration, service connection, whether on a 
direct or secondary basis, requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a June 2009 VA 
treatment record diagnosed chronic, recurrent headaches.  Private 
and VA treatment records from the 1990s and 2000s also document 
recurrent headaches. Thus, the Veteran has a current headache 
condition.  

With regard to secondary service connection, the Board finds 
secondary service connection is simply not in order.  In the 
present Board decision, as discussed in detail above, the Board 
is denying service connection for the underlying Type II diabetes 
mellitus.  Absent service connection for the underlying Type II 
diabetes mellitus, there is no basis to establish secondary 
service connection for headaches by way of causation or 
aggravation.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 
Vet. App. 439 (1995); Tobin v. Derwinski, 2 Vet. App. 34 (1993).  

With regard to service connection on a presumptive basis due to 
herbicide exposure, a headache condition is not on the list of 
diseases associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In 
addition, as discussed in detail above, the Board finds that the 
Veteran does not have "service in Vietnam," such that exposure to 
herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).   

Thus, the automatic presumption of service connection afforded 
for certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application in 
this case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for headaches 
with proof of actual direct causation.  Combee, 34 F.3d at 1043.  

However, the Board finds that service connection for headaches on 
a direct basis is not warranted.  STRs are negative for any 
complaint, treatment, or diagnosis of headaches during service, 
with the exception of headaches noted in July 1966 due to flu 
syndrome.  His STR discharge examination was negative for 
headaches.  Therefore, service connection may not be established 
for headaches based on chronicity in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.

Post-service, the evidence as a whole does not show continuity of 
symptomatology of headaches since service.  38 C.F.R. § 3.303(b).  
In making this determination, the Board acknowledges the 
Veteran's assertions regarding continuous headaches since his 
discharge from service.  See May 2005 claim.  In any event, he is 
indeed competent to report headaches from the time of his 
military service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board must 
determine whether the evidence also is also credible.  The 
former, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  See also Layno, supra.  The Veteran's credibility 
affects the weight to be given to his testimony and lay 
statements, and it is the Board's responsibility to determine the 
appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).

Private and SSA treatment records dated from 1992 to 1995 first 
document headache symptoms, on a nightly basis, after his post-
service September 1992 traumatic brain injury accident.  He was 
diagnosed with posttraumatic headaches.  Notably, it is odd that 
none of his private or SSA treatment records from the 1990s 
mention that the Veteran had an earlier history of headaches 
prior to his 1992 accident.  In fact, a private medical 
evaluation conducted in October 1993 notes a history of no 
chronic illnesses and no prior surgery.  It is odd the Veteran 
would not have reported it to these private physicians if he had 
been having continuity of symptoms since service, as he alleges.  
Lay statements found in medical records when medical treatment 
was being rendered may be afforded greater probative value.  
These records were generated with a view towards ascertaining the 
appellant's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker, 10 Vet. App. at 73.  Even more 
significant is that a private February 1993 neurological 
evaluation specifically diagnosed the Veteran with posttraumatic 
headaches, most likely secondary to cervical strain and sprain, 
after the injury to the top of his head.  No mention was made of 
in-service incurrence or earlier symptoms of headaches.  All of 
these private and SSA records from the 1990s weigh heavily 
against continuity of symptoms.  

The Board cannot determine that lay evidence lacks credibility 
solely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, 
however, in the present case consider a lack of contemporaneous 
medical evidence as one factor in determining the credibility of 
lay evidence.  Id. at 1337.  That is, with regard to continuity 
of symptoms, the Federal Circuit has held that the Board may not 
require contemporaneous medical evidence as a prerequisite to 
considering lay evidence credible.  However, in the present case, 
the Board is not requiring contemporaneous medical evidence as a 
prerequisite to considering the Veteran's lay evidence credible; 
but rather, the Board finds the Veteran's lay statements of 
continuity for headaches not credible because they contradict the 
SSA and private medical evidence of record from the 1990s, which 
date the onset of his headaches to 1992.  See Gardin v. Shinseki, 
613 F.3d 1374, 1379 (Fed. Cir. 2010).

Finally, there is no competent medical opinion of a nexus between 
his headaches his military service decades earlier, to include 
his alleged exposure to herbicides at that time.  Boyer, 210 F.3d 
at 1353; Maggitt, 202 F.3d at 1375.  The Veteran alleges in his 
May 2005 claim that a VA physician, Dr. C.B., M.D., during an 
Agent Orange examination opined that the Veteran's headaches were 
related to Agent Orange exposure.  The Board has reviewed a May 
2005 VA Agent Orange Registry evaluation by the Dr. C.B., but 
found no such remark.  In any event, even if Dr. C.B. proffered 
this opinion, although competent, it is not probative as it is 
based on an inaccurate history of herbicide exposure, as 
discussed above.   

With regard to lay evidence, the Board acknowledges the Veteran 
is competent to report purported symptoms of headaches and any 
related problems.  See 38 C.F.R. § 3.159(a)(2).  And, based on 
recent case law, it would appear that the Veteran in certain 
instances can be competent to testify to the fact that headache 
symptoms he experienced in service or immediately thereafter are 
reflective of the same condition he is currently diagnosed with.  
Davidson, 581 F.3d at 1316.  Regardless, as to probative value, 
the Board concludes the Veteran's lay assertions are outweighed 
in this case by his private and SSA treatment records in the 
1990s, which document the onset of his headache complaints after 
his September 1992 traumatic brain injury and cervical spine 
accident.  Barr, 21 Vet. App. at 310.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's headache claim on either a 
direct, presumptive, or secondary basis.  So there is no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Analysis - Hypertension

The Veteran contends that his hypertension and related heart 
disease are secondary to Type II diabetes mellitus.  There is no 
allegation of direct service connection or presumptive service 
connection for hypertension based on herbicide exposure.  See May 
2005 claim; April 2010 hearing testimony at pages 1-10.  In any 
event, in the present decision, the Board will address all 
applicable theories of service connection, including on a direct 
basis. 

As a threshold consideration, service connection, whether on a 
direct or secondary basis, requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a June 2006 VA 
examiner and a private diabetic center evaluation dated in 
December 2004 diagnosed hypertension.  Thus, the Veteran has 
current hypertension.    

With regard to secondary service connection, the Board finds 
secondary service connection is simply not in order.  The Board 
acknowledges that a private diabetic center evaluation dated in 
December 2004 indicated that the Veteran has hypertension 
secondary to Type II diabetes mellitus.  But in the present Board 
decision, as discussed in detail above, the Board is denying 
service connection for the underlying Type II diabetes mellitus.  
Absent service connection for the underlying Type II diabetes 
mellitus, there is no basis to establish secondary service 
connection for hypertension by way of causation or aggravation.  
See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 
(1995); Tobin v. Derwinski, 2 Vet. App. 34 (1993).  

With regard to service connection on a presumptive basis due to 
herbicide exposure, hypertension is not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In 
addition, for purposes of presumptive service connection due to 
herbicide exposure, the term "ischemic heart disease" does not 
include hypertension.  38 C.F.R. § 3.309(e), Note 3 (to be 
codified at 38 C.F.R. pt. 4); 75 Fed. Reg. 52,202 - 53,205 
(August 31, 2010).  In fact, VA has specifically determined that 
a circulatory disorder to include hypertension is not a disease 
associated with exposure to herbicide agent for purposes of the 
presumption.  See Health Effects Not Associated With Exposure to 
Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (June 8, 
2010).  In any event, as discussed in detail above, the Board 
finds that the Veteran does not have "service in Vietnam," such 
that exposure to herbicides may not be presumed.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).   

Thus, the automatic presumption of service connection afforded 
for certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application in 
this case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for 
hypertension with proof of actual direct causation.  Combee, 34 
F.3d at 1043.  

However, the Board finds that service connection for hypertension 
on a direct basis is not warranted.  STRs are negative for any 
complaint, treatment, or diagnosis of hypertension during 
service.  Post-service, the evidence as a whole does not show 
continuity of symptomatology of hypertension since service.  38 
C.F.R. § 3.303(b).  That is, post-service, the first mention in 
the claims file of complaints or treatment for hypertension is 
from April 1996, nearly 30 years after the Veteran's discharge 
from service.  See April 1996 VA general medical examination.  An 
earlier private medical evaluation conducted in October 1993 
notes a prior history of no chronic illnesses and no prior 
surgery.  In fact, the Veteran has never specifically alleged 
continuity of symptomatology for hypertension.  He has never 
asserted continuous hypertension symptoms since discharge.  The 
Federal Circuit has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor for 
consideration in deciding a service-connection claim.  Maxson, 
230 F.3d at 1333.  It follows that there is no medical or lay 
basis to award service connection for his hypertension based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  In addition, 
the presumption of in-service incurrence for chronic diseases, in 
this case hypertension, is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Finally, there 
is no competent medical opinion of a nexus between his 
hypertension and his military service decades earlier, to include 
his alleged exposure to herbicides at that time.  Boyer, 210 F.3d 
at 1353; Maggitt, 202 F.3d at 1375.   

With regard to lay evidence, the Board acknowledges the Veteran 
is competent to report purported symptoms of hypertension and any 
related problems.  See 38 C.F.R. § 3.159(a)(2).  And, based on 
recent case law, it would appear that the Veteran in certain 
instances can be competent to testify to the fact that symptoms 
he experienced in service is the same condition he is currently 
diagnosed with.  Davidson, 581 F.3d at 1316.  However, this is 
not one of those instances.  In this regard, neither he nor his 
representative, without evidence showing that either has medical 
training or expertise, is competent to render an opinion as to 
the medical etiology of the hypertension, a disorder requiring 
medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 
F.3d at 1377.  The present case also does not meet any of the 
three exceptions enumerated under Jandreau.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's hypertension claim on either a 
direct, presumptive, or secondary basis.  So there is no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


Analysis - Heart Disorder

The Veteran contends that his heart disease is secondary to Type 
II diabetes mellitus.  There is no allegation of direct service 
connection or presumptive service connection for a heart disorder 
based on herbicide exposure.  See May 2005 claim; April 2010 
hearing testimony at pages 1-10.  In any event, in the present 
decision, the Board will address all applicable theories of 
service connection, including on a direct basis. 

As a threshold consideration, service connection, whether on a 
direct or secondary basis, requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a June 2006 VA 
heart examiner diagnosed coronary artery disease.  Thus, the 
Veteran has a current heart disorder.      

With regard to secondary service connection, the Board finds 
secondary service connection is simply not in order.  The Board 
acknowledges that the June 2006 VA heart examiner diagnosed 
coronary artery disease secondary to Type II diabetes mellitus.  
But in the present Board decision, as discussed in detail above, 
the Board is denying service connection for the underlying Type 
II diabetes mellitus.  Absent service connection for the 
underlying Type II diabetes mellitus, there is no basis to 
establish secondary service connection for a heart disorder by 
way of causation or aggravation.  See 38 C.F.R. § 3.310(a), (b); 
Allen v. Brown, 7 Vet. App. 439 (1995); Tobin v. Derwinski, 2 
Vet. App. 34 (1993).  

With regard to service connection on a presumptive basis due to 
herbicide exposure, the Board acknowledges that effective August 
31, 2010, VA amended the applicable herbicide regulation, 38 
C.F.R. § 3.309(e), to add ischemic heart disease (to include 
coronary artery disease) to the list of diseases associated with 
exposure to herbicide.  See 38 C.F.R. § 3.309(e) (to be codified 
at 38 C.F.R. pt. 4); 75 Fed. Reg. 53,202 (August 31, 2010).  This 
amendment is effective for all claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date, 
which includes the current service connection claim for a heart 
disorder in the present case.  Furthermore, it appears his 
coronary artery disease is manifest to a degree of 10 percent or 
more after service.  38 C.F.R. § 3.307(a)(6)(ii).  However, as 
discussed in detail above, the Board finds that the Veteran does 
not have "service in Vietnam," such that exposure to herbicides 
may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6)(iii); 3.313(a).   

Thus, the automatic presumption of service connection afforded 
for certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application in 
this case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for a heart 
disorder with proof of actual direct causation.  Combee, 34 F.3d 
at 1043.  

However, the Board finds that service connection for a heart 
disorder on a direct basis is not warranted.  STRs are negative 
for any complaint, treatment, or diagnosis of a heart disorder 
during service.  Post-service, the evidence as a whole does not 
show continuity of symptomatology of a heart disorder since 
service.  38 C.F.R. § 3.303(b).  That is, post-service, the first 
mention in the claims file of complaints or treatment for a heart 
disorder is from a private exercise test dated in January 2005 
that revealed exercise induced ischemia, over 35 years after the 
Veteran's discharge from service.  An earlier private medical 
evaluation conducted in October 1993 notes a prior history of no 
chronic illnesses and no prior surgery.  In fact, the Veteran has 
never specifically alleged continuity of symptomatology for a 
heart disorder.  He has never asserted continuous heart disorder 
symptoms since discharge.  The Federal Circuit has held that 
such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson, 230 F.3d at 1333.  It follows that 
there is no medical or lay basis to award service connection for 
his heart disorder based on chronicity in service or continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97.  In addition, the presumption of in-service incurrence 
for chronic diseases, in this case a heart disorder, is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Finally, there is no competent medical opinion 
of a nexus between his heart disorder and his military service 
decades earlier, to include his alleged exposure to herbicides at 
that time.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375. 

With regard to lay evidence, the Board acknowledges the Veteran 
is competent to report purported symptoms of a heart disorder and 
any related problems.  See 38 C.F.R. § 3.159(a)(2).  And, based 
on recent case law, it would appear that the Veteran in certain 
instances can be competent to testify to the fact that symptoms 
he experienced in service is the same condition he is currently 
diagnosed with.  Davidson, 581 F.3d at 1316.  However, this is 
not one of those instances.  In this regard, neither he nor his 
representative, without evidence showing that either has medical 
training or expertise, is competent to render an opinion as to 
the medical etiology of his coronary artery disease, a disorder 
requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); 
Jandreau, 492 F.3d at 1377.  The present case also does not meet 
any of the three exceptions enumerated under Jandreau.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's heart disorder claim on either 
a direct, presumptive, or secondary basis.  So there is no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Analysis - Erectile Dysfunction

The Veteran contends that his erectile dysfunction is secondary 
to Type II diabetes mellitus.  There is no allegation of direct 
service connection or presumptive service connection for erectile 
dysfunction based on herbicide exposure.  See May 2005 claim; 
April 2010 hearing testimony at pages 1-10.  In any event, in the 
present decision, the Board will address all applicable theories 
of service connection, including on a direct basis. 

As a threshold consideration, service connection, whether on a 
direct or secondary basis, requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a June 2006 VA 
genitourinary examiner diagnosed erectile dysfunction.  Thus, the 
Veteran has current erectile dysfunction.

With regard to secondary service connection, the Board finds 
secondary service connection is simply not in order.  In the 
present Board decision, as discussed in detail above, the Board 
is denying service connection for the underlying Type II diabetes 
mellitus.  Absent service connection for the underlying Type II 
diabetes mellitus, there is no basis to establish secondary 
service connection for erectile dysfunction by way of causation 
or aggravation.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 
Vet. App. 439 (1995); Tobin v. Derwinski, 2 Vet. App. 34 (1993).  

With regard to service connection on a presumptive basis due to 
herbicide exposure, erectile dysfunction is not on the list of 
diseases associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In 
any event, as discussed in detail above, the Board finds that the 
Veteran does not have "service in Vietnam," such that exposure to 
herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).   

Thus, the automatic presumption of service connection afforded 
for certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application in 
this case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for erectile 
dysfunction with proof of actual direct causation.  Combee, 34 
F.3d at 1043.  

However, the Board finds that service connection for erectile 
dysfunction on a direct basis is not warranted.  STRs are 
negative for any complaint, treatment, or diagnosis of erectile 
dysfunction during service.  Post-service, the evidence as a 
whole does not show continuity of symptomatology of erectile 
dysfunction since service.  38 C.F.R. § 3.303(b).  That is, post-
service, the first mention in the claims file of complaints or 
treatment for erectile dysfunction is from 2005, over 35 years 
after the Veteran's discharge from service.  In fact, the Veteran 
has never specifically alleged continuity of symptomatology for 
erectile dysfunction.  He has never asserted continuous erectile 
dysfunction symptoms since discharge.  The Federal Circuit has 
held that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a 
service-connection claim.  Maxson, 230 F.3d at 1333.  It follows 
that there is no medical or lay basis to award service connection 
for his hypertension based on chronicity in service or continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97.  Finally, there is no competent medical opinion of a 
nexus between his erectile dysfunction and his military service 
decades earlier, to include his alleged exposure to herbicides at 
that time.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  

With regard to lay evidence, the Board acknowledges the Veteran 
is competent to report purported symptoms of erectile 
dysfunction.  See 38 C.F.R. § 3.159(a)(2).  And, based on recent 
case law, it would appear that the Veteran in certain instances 
can be competent to testify to the fact that erectile dysfunction 
symptoms he experienced in service or immediately thereafter are 
reflective of the same condition he is currently diagnosed with.  
Davidson, 581 F.3d at 1316.  However, here, the Veteran has never 
alleged his erectile dysfunction symptoms began in service or 
shortly thereafter.      

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's erectile dysfunction claim on 
either a direct, presumptive, or secondary basis.  So there is no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.



Analysis - Diabetic Retinopathy

The Veteran contends that his diabetic retinopathy is secondary 
to Type II diabetes mellitus.  There is no allegation of direct 
service connection or presumptive service connection for diabetic 
retinopathy based on herbicide exposure.  See May 2005 claim; 
April 2010 hearing testimony at pages 1-10.  In any event, in the 
present decision, the Board will address all applicable theories 
of service connection, including on a direct basis. 

As a threshold consideration, service connection, whether on a 
direct or secondary basis, requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, an April 2008 VA 
ophthalmology note documented bilateral nonproliferated diabetic 
retinopathy, after appropriate testing of the Veteran's eyes.  
Thus, the Veteran has current diabetic retinopathy.

With regard to secondary service connection, the Board finds 
secondary service connection is simply not in order.  The Board 
acknowledges that the Veteran has been diagnosed with diabetic 
retinopathy secondary to Type II diabetes mellitus.  But in the 
present Board decision, as discussed in detail above, the Board 
is denying service connection for the underlying Type II diabetes 
mellitus.  Absent service connection for the underlying Type II 
diabetes mellitus, there is no basis to establish secondary 
service connection for diabetic retinopathy by way of causation 
or aggravation.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 
Vet. App. 439 (1995); Tobin v. Derwinski, 2 Vet. App. 34 (1993).  

With regard to service connection on a presumptive basis due to 
herbicide exposure, diabetic retinopathy is not on the list of 
diseases associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In 
any event, as discussed in detail above, the Board finds that the 
Veteran does not have "service in Vietnam," such that exposure to 
herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).   

Thus, the automatic presumption of service connection afforded 
for certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application in 
this case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for diabetic 
retinopathy with proof of actual direct causation.  Combee, 34 
F.3d at 1043.  

However, the Board finds that service connection for diabetic 
retinopathy on a direct basis is not warranted.  STRs are 
negative for any complaint, treatment, or diagnosis of diabetic 
retinopathy during service.  Post-service, the evidence as a 
whole does not show continuity of symptomatology of diabetic 
retinopathy since service.  38 C.F.R. § 3.303(b).  That is, post-
service, the first mention in the claims file of complaints or 
treatment for his eyes is from 2000, over 30 years after the 
Veteran's discharge from service.  He underwent laser eye surgery 
for his right eye at that time.  An earlier private medical 
evaluation conducted in October 1993 notes a prior history of no 
chronic illnesses and no prior surgery.  In fact, the Veteran has 
never specifically alleged continuity of symptomatology for 
diabetic retinopathy.  He has never asserted continuous diabetic 
retinopathy symptoms since discharge.  The Federal Circuit has 
held that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a 
service-connection claim.  Maxson, 230 F.3d at 1333.  It follows 
that there is no medical or lay basis to award service connection 
for his diabetic retinopathy based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 494-97.  Finally, there is no competent medical 
opinion of a nexus between his diabetic retinopathy and his 
military service decades earlier, to include his alleged exposure 
to herbicides at that time.  Boyer, 210 F.3d at 1353; Maggitt, 
202 F.3d at 1375.  

With regard to lay evidence, the Board acknowledges the Veteran 
is competent to report purported symptoms of diabetic 
retinopathy.  See 38 C.F.R. § 3.159(a)(2).  And, based on recent 
case law, it would appear that the Veteran in certain instances 
can be competent to testify to the fact that diabetic retinopathy 
symptoms he experienced in service or immediately thereafter are 
reflective of the same condition he is currently diagnosed with.  
Davidson, 581 F.3d at 1316.  However, here, the Veteran has never 
alleged his diabetic retinopathy symptoms began in service or 
shortly thereafter.      

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's diabetic retinopathy claim on 
either a direct, presumptive, or secondary basis.  So there is no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Analysis - Prostate Disorder

The Veteran contends that his prostate disorder is secondary to 
Type II diabetes mellitus.  There is no allegation of direct 
service connection or presumptive service connection for a 
prostate disorder based on herbicide exposure.  See October 2006 
claim; April 2010 hearing testimony at pages 1-10.  In any event, 
in the present decision, the Board will address all applicable 
theories of service connection, including on a direct basis. 

As a threshold consideration, service connection, whether on a 
direct or secondary basis, requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, private treatment 
records dated in August 2001 and December 2004 diagnosed benign 
prostatic hypertrophy.  A VA treatment record dated in June 2009 
noted an enlarged prostate.  Thus, the Veteran has a current 
prostate disorder. 

With regard to secondary service connection, the Board finds 
secondary service connection is simply not in order.  In the 
present Board decision, as discussed in detail above, the Board 
is denying service connection for the underlying Type II diabetes 
mellitus.  Absent service connection for the underlying Type II 
diabetes mellitus, there is no basis to establish secondary 
service connection for a prostate disorder by way of causation or 
aggravation.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 
Vet. App. 439 (1995); Tobin v. Derwinski, 2 Vet. App. 34 (1993).  

With regard to service connection on a presumptive basis due to 
herbicide exposure, benign prostatic hypertrophy and an enlarged 
prostate are not on the list of diseases associated with 
herbicide exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  The Board acknowledges that 
prostate cancer is a disease associated with herbicide exposure 
for purposes of the presumption.  38 C.F.R. § 3.309(e).  However, 
the claims folder contains no diagnosis of prostate cancer.  In 
any event, as discussed in detail above, the Board finds that the 
Veteran does not have "service in Vietnam," such that exposure to 
herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).   

Thus, the automatic presumption of service connection afforded 
for certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application in 
this case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for a prostate 
disorder with proof of actual direct causation.  Combee, 34 F.3d 
at 1043.  

However, the Board finds that service connection for a prostate 
disorder on a direct basis is not warranted.  STRs are negative 
for any complaint, treatment, or diagnosis of a prostate disorder 
during service.  Post-service, the evidence as a whole does not 
show continuity of symptomatology of a prostate disorder since 
service.  38 C.F.R. § 3.303(b).  That is, post-service, the first 
mention in the claims file of complaints or treatment for his 
prostate is from 2001, over 30 years after the Veteran's 
discharge from service.  An earlier private medical evaluation 
conducted in October 1993 notes a prior history of no chronic 
illnesses and no prior surgery.  In fact, the Veteran has never 
specifically alleged continuity of symptomatology for a prostate 
disorder.  He has never asserted continuous prostate symptoms 
since discharge.  The Federal Circuit has held that such a 
lengthy lapse of time between the alleged events in service and 
the initial manifestation of relevant symptoms after service is a 
factor for consideration in deciding a service-connection claim.  
Maxson, 230 F.3d at 1333.  It follows that there is no medical or 
lay basis to award service connection for a prostate disorder 
based on chronicity in service or continuous symptoms thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  Finally, 
there is no competent medical opinion of a nexus between his 
prostate problems and his military service decades earlier, to 
include his alleged exposure to herbicides at that time.  Boyer, 
210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  

With regard to lay evidence, the Board acknowledges the Veteran 
is competent to report purported symptoms of a prostate disorder.  
See 38 C.F.R. § 3.159(a)(2).  And, based on recent case law, it 
would appear that the Veteran in certain instances can be 
competent to testify to the fact that symptoms he experienced in 
service is the same condition he is currently diagnosed with.  
Davidson, 581 F.3d at 1316.  However, this is not one of those 
instances.  In this regard, neither he nor his representative, 
without evidence showing that either has medical training or 
expertise, is competent to render an opinion as to the medical 
etiology of his enlarged prostate, a disorder requiring medical 
and laboratory testing.  See 38 C.F.R. § 3.159(a)(1)-(2); 
Jandreau, 492 F.3d at 1377.  The present case also does not meet 
any of the three exceptions enumerated under Jandreau.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's prostate disorder claim on 
either a direct, presumptive, or secondary basis.  So there is no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Analysis - Skin Disorder to the Scalp

The Veteran contends that his skin disorder to the scalp is 
secondary to Type II diabetes mellitus.  He alleges it is similar 
to psoriasis, and causes him to lose hair.  He has been 
prescribed shampoo by VA to treat the condition.  Initially, the 
Veteran alleged that his scalp condition began during military 
service, and has bothered him on and off since then.  See May 
2005 claim.  However, in contrast, he later stated at the July 
2007 RO hearing that the condition began post-service in 1998, 
around the time his diabetes began.  See July 2007 testimony at 
pages 5-6.  He also confirmed at the April 2010 Travel Board 
hearing that the condition began post-service when he was first 
diagnosed with diabetes, and did not start in the military.  See 
April 2010 testimony at pages 43-44.  In any event, in the 
present decision, the Board will address all applicable theories 
of service connection, including on a direct basis. 

As a threshold consideration, service connection, whether on a 
direct or secondary basis, requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a VA treatment 
record dated in June 2009 noted a diagnosis of scalp dermatitis.  
It was also documented that VA physicians have prescribed a 
medicated shampoo to treat the condition.  Therefore, the Veteran 
clearly has a current diagnosis for a skin disorder to the scalp.  

With regard to secondary service connection, the Board finds 
secondary service connection is simply not in order.  In the 
present Board decision, as discussed in detail above, the Board 
is denying service connection for the underlying Type II diabetes 
mellitus.  Absent service connection for the underlying Type II 
diabetes mellitus, there is no basis to establish secondary 
service connection for a skin condition to the scalp by way of 
causation or aggravation.  See 38 C.F.R. § 3.310(a), (b); Allen 
v. Brown, 7 Vet. App. 439 (1995); Tobin v. Derwinski, 2 Vet. App. 
34 (1993).  

With regard to service connection on a presumptive basis due to 
herbicide exposure, dermatitis and psoriasis are not on the list 
of diseases associated with herbicide exposure for purposes of 
the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
In fact, the evidence does not demonstrate that the Veteran has 
chloracne or dermatofibrosarcoma protuberans, the only skin 
conditions for which 38 C.F.R. § 3.309(e) is applicable.  In any 
event, as discussed in detail above, the Board finds that the 
Veteran does not have "service in Vietnam," such that exposure to 
herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).   

Thus, the automatic presumption of service connection afforded 
for certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application in 
this case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for a skin 
disorder to the scalp with proof of actual direct causation.  
Combee, 34 F.3d at 1043.  

However, the Board finds that service connection for a skin 
disorder to the scalp on a direct basis is not warranted.  STRs 
are negative for any complaint, treatment, or diagnosis of a skin 
disorder to the scalp during service.  Post-service, the evidence 
as a whole does not show continuity of symptomatology of a skin 
disorder to the scalp since service.  38 C.F.R. § 3.303(b).  That 
is, as to lay evidence, the Veteran initially alleged that his 
scalp condition began during military service, and has bothered 
him on and off since then.  See May 2005 claim.  However, in 
contrast, he later stated at the July 2007 RO hearing that the 
condition began post-service in 1998, around the time his 
diabetes began.  See July 2007 testimony at pages 5-6.  He also 
confirmed at the April 2010 Travel Board hearing that the 
condition began post-service when he was first diagnosed with 
diabetes, and did not start in the military.  See April 2010 
testimony at pages 43-44.  The Veteran's inconsistent statements 
as to continuity undermine his credibility.  Overall, his lay 
assertions do not credibly indicate continuity of symptoms since 
service.  

In addition, the first medical evidence in the claims file of 
complaints or treatment for his scalp is from VA treatment 
records dated in the 2000s, over 30 years after the Veteran's 
discharge from service.  An earlier private medical evaluation 
conducted in October 1993 notes a prior history of no chronic 
illnesses and no prior surgery.  The Federal Circuit  has held 
that such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson, 230 F.3d at 1333.  It follows that 
there is no medical or lay basis to award service connection for 
a skin disorder to the scalp based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 494-97.  Finally, there is no competent medical 
opinion of a nexus between his a skin disorder to the scalp and 
his military service decades earlier, to include his alleged 
exposure to herbicides at that time.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  

With regard to lay evidence, the Board acknowledges the Veteran 
is competent to report purported symptoms of a skin disorder to 
the scalp.  See 38 C.F.R. § 3.159(a)(2).  And, based on recent 
case law, it would appear that the Veteran in certain instances 
can be competent to testify to the fact that scalp symptoms he 
experienced in service or immediately thereafter are reflective 
of the same condition he is currently diagnosed with.  Davidson, 
581 F.3d at 1316.  Similarly, in McCartt, 12 Vet. App. at 167, in 
support of a claim for service connection for a skin disorder as 
secondary to Agent Orange exposure, another Veteran indicated 
that his skin had manifested boils, blotches, a rash, soreness, 
and itchiness since 1968.  The Court implied that a skin 
condition may be the type of condition lending itself to lay 
observation and satisfy the nexus requirement, provided there was 
evidence of herbicide exposure during service.  Id.  However, 
here, the Veteran has not credibly alleged that his scalp 
symptoms began in service or shortly thereafter.  He has been 
patently inconsistent in this regard.  Moreover, here, there is 
no credible evidence of herbicide exposure during service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's skin disorder to the scalp 
claim on either a direct, presumptive, or secondary basis.  So 
there is no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  To 
this extent, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for tinnitus is reopened.  To this extent, the 
appeal is granted.

Service connection for Type II diabetes mellitus, to include as 
due to herbicide (Agent Orange) exposure, is denied.      

Service connection for peripheral neuropathy of the lower 
extremities on a direct, presumptive (Agent Orange), or secondary 
basis is denied.     

Service connection for porphyria cutanea tarda on a direct, 
presumptive (Agent Orange), or secondary basis is denied.     

Service connection for headaches on a direct, presumptive (Agent 
Orange), or secondary basis is denied.     

Service connection for hypertension on a direct, presumptive 
(Agent Orange), or secondary basis is denied.     

Service connection for a heart disorder on a direct, presumptive 
(Agent Orange), or secondary basis is denied.     

Service connection for erectile dysfunction on a direct, 
presumptive (Agent Orange), or secondary basis is denied.     

Service connection for diabetic retinopathy on a direct, 
presumptive (Agent Orange), or secondary basis is denied.     

Service connection for a prostate disorder on a direct, 
presumptive (Agent Orange), or secondary basis is denied.     

Service connection for a skin condition to the scalp on a direct, 
presumptive (Agent Orange), or secondary basis is denied.     


REMAND

However, before addressing the merits of the reopened bilateral 
hearing loss, reopened tinnitus, respiratory disorder, and TDIU 
claims, the Board finds that additional development of the 
evidence is required.

As to the respiratory disorder claim, the VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (Manual), provides information concerning claims for 
service connection for disabilities purportedly resulting from 
asbestos exposure.  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  The Manual also lists some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products (such as clutch facings and brake linings), 
and manufacture and installation of products such as roofing and 
flooring materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Inhalation of asbestos fibers can lead to a non-exclusive list of 
asbestos related diseases/abnormalities: fibrosis (the most 
commonly occurring of which is interstitial pulmonary fibrosis, 
or asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  The extent and 
duration of exposure to asbestos is not a factor for 
consideration.  Id. at Subsection (d) (emphasis added).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate the 
Veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the Veteran 
was exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  Id. at 
Subsection (h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 
65 Fed. Reg. 33,422 (2000).  

During service, the Veteran's MOS was boatswain's mate.  His SPRs 
confirm that he served aboard the USS Oklahoma City from June 
1965 to March 1967 during the Vietnam War.  The Veteran contends 
that during his time on the USS Oklahoma City he was exposed to 
asbestos, ultimately leading to his respiratory problems.  
Specifically, he states that he was exposed to asbestos from 
wrapping on the pipes in the room where he slept, during repairs 
of wiring, and in the boiler room when he had to clean bilges 
after a period of incarceration.  See April 2009 RO hearing 
testimony at pages 2-4; April 2010 Travel Board testimony at 
pages 30-42.  He asserts continuity of respiratory symptoms since 
service.  But STRs are negative for any complaint, treatment, or 
diagnosis of a respiratory disorder, to include asbestosis, with 
the exception of treatment for sinusitis (July 1965) and the flu.  
No respiratory disorder was noted at his February 1967 discharge 
examination.  A February 1967 chest X-ray was negative.  His STRs 
and SPRs are also negative for any mention of asbestos exposure.  
In addition, in the July 2008 SOC, the RO noted that a Navy 
Department document indicates that the probability of exposure to 
asbestos is minimal for a boatswain's mate.  However, the RO did 
not associate a copy of this document with the claims folder.     

Post-service, there is no medical evidence of treatment for 
respiratory problems until August 2002, when private records 
diagnosed him with bronchitis and sinusitis.  Private and VA 
treatment records in the 2000s record a diagnosis of COPD too.  
The Veteran has also been prescribed an inhaler.  A December 2006 
VA Agent Orange examination note a diagnosis of asbestosis, but 
there is no indication this was confirmed by X-ray or diagnostic 
testing of any sort.  VA X-rays of the lungs dated in November 
2001 are clear.  VA X-rays of the lungs dated in May 2005 note 
slight prominence of the interstitium of the right upper lung 
which could represent scarring.  VA X-rays of the lungs dated in 
July 2006 reveal no acute pulmonary infiltrate or pleural 
effusion.  VA X-rays of the lungs dated in October 2007 reveal no 
pleural effusions.  It is also of significance that a May 2005 VA 
Agent Orange examiner and various VA treatment records noted that 
the Veteran smoked three packs of cigarettes a day for 30 years 
until he quit in the late 1970s.  

First, the AOJ has not performed the necessary development to 
demonstrate whether or not the Veteran had in-service exposure to 
asbestos.  In this regard, the AOJ should contact any of the 
following appropriate offices to determine whether the Veteran 
was potentially exposed to asbestos aboard the USS Oklahoma City 
from June 1965 to March 1967:  the Naval Historical Center, the 
Ships History Branch, and the Navy Medical Liaison office (Naval 
Sea Systems Command).  In addition, the AOJ should also associate 
with the claims folder a copy of Navy Department document 
indicating that the probability of exposure to asbestos is 
minimal for a boatswain's mate.  See RO's discussion in July 2008 
SOC.  

Second, as to the respiratory disorder claim, the Veteran must be 
scheduled for a VA examination with the appropriate specialist to 
obtain a medical opinion concerning the etiology of any current 
respiratory disorder on the basis of in-service incurrence due to 
asbestos exposure.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon, 20 Vet. App. at 81.  

Third, the Veteran should be scheduled for a VA audiology 
examination to obtain a medical nexus opinion concerning the 
etiology of any current bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon, 20 Vet. App. at 81.  The Veteran contends he has 
current bilateral hearing loss and tinnitus attributable to 
acoustic trauma from ship gunfire and grenades during his 
military service.  STRs fail to mention any hearing loss or 
tinnitus, but it does not appear any probative testing was 
completed.  In any event, VA's laws and regulations do not 
specifically require complaints of or treatment for hearing loss 
during service in order to establish service connection.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993) (where the Court held that, 
even though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by submitting 
evidence that the current disability is related to service).  

Post-service, the Veteran asserts continuity of symptoms since 
service, although private and SSA treatment records from 1992 to 
1995 document the first post-service hearing loss and tinnitus 
complaints after the occurrence of a September 1992 traumatic 
brain injury.  Also, it should again be confirmed whether the 
Veteran currently has bilateral hearing loss disability per VA 
standards under 38 C.F.R. § 3.385 (2010).  Based on this current, 
inconclusive evidence of record, a VA medical examination and 
opinion by a Board certified audiologist is needed to determine 
whether the Veteran now satisfies the threshold minimum 
requirements of § 3.385 and, if he does, to determine whether his 
current bilateral hearing loss and tinnitus are attributable to 
his military service, and especially to in-service acoustic 
trauma reported by the Veteran.

Further, in the present decision, the Board is already remanding 
several service connection claims at issue.  It follows that the 
TDIU claim must be remanded as well.  That is, after 
readjudicating the service connection claims, the AOJ must then 
reconsider the TDIU issue, which is inextricably intertwined with 
the service connection claims.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder a copy 
of the Navy Department document indicating 
that the probability of exposure to asbestos 
is minimal for a boatswain's mate.  See 
discussion in July 2008 SOC.  

2.  After completion of instruction 1 above, 
request verification of the Veteran's alleged 
in-service asbestos exposure aboard the USS 
Oklahoma City from June 1965 to March 1967, 
by contacting the Naval Historical Center, 
the Ships History Branch, or the Navy Medical 
Liaison office (Naval Sea Systems Command), 
or other relevant Department of Defense 
office.  For the Navy Medical Liaison office, 
please contact them at the following address:  
Naval Sea Systems Command (SEA 00D), 
Congressional and Public Affairs Office, 1333 
Isaac Hull Avenue SE, Washington Navy Yard, 
D.C., 20376.  Enclose a copy of the Veteran's 
SPRs, including his DD Form 214.  Also 
include his assertions that he was exposed to 
asbestos from wrapping on the pipes in the 
room where he slept, during repairs of 
wiring, and in the boiler room when he had to 
clean bilges after a period of incarceration 
aboard the USS Oklahoma City.  Request the 
appropriate office to verify the alleged 
sources of exposure, and ask them to indicate 
whether it was likely that the Veteran was 
exposed to asbestos in the course of his 
assigned duties within the MOS noted in his 
service records.  If no such opinion can be 
given, the service department must so state, 
and give the reason why.  All efforts to 
obtain these records should be fully 
documented, and a negative response is 
required if no records are available.

3.  After completion of instructions 1 and 2 
above, arrange for the Veteran to be 
scheduled for a VA respiratory examination by 
an appropriate physician to determine the 
nature and etiology of any asbestos-related 
lung disorder present.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse consequences for his 
claim.  All indicated tests and studies 
(including X-rays) should be accomplished 
(with all results made available to the 
requesting physician prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  The 
claims folder must be made available for 
review by the examiner and the examination 
report must state whether such review was 
accomplished.  

Based on a comprehensive review of the claims 
folder, as well as a current physical 
examination of the Veteran, the examiner is 
asked to provide a diagnosis for any 
respiratory disorder present, to include 
bronchitis, sinusitis, chronic cough, 
asbestosis, or COPD.  The examiner should 
also provide an opinion as to whether it is 
at least as likely as not (a 50 percent 
probability) that any current respiratory 
disorder is related to the Veteran's military 
service, to include any in-service asbestos 
exposure.  In addition, any possible pre-
service or post-service exposure to asbestos 
should also be clearly discussed.  In making 
this determination, please comment upon the 
significance, if any, of the Veteran's habit 
of smoking three packs of cigarettes a day 
for 30 years until he quit in the late 1970s.  
See May 2005 VA Agent Orange examination and 
various VA treatment records.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should include a complete explanation with 
his or her opinion, based on findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion or 
the opinion is speculative, the examination 
report should explain why.  

4.  Arrange for the Veteran to undergo a VA 
audiology examination by a Board certified 
audiologist to determine the etiology of his 
current bilateral hearing loss and tinnitus.  
The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on this claim.  The examination 
must include audiometric testing and speech 
recognition testing using the Maryland CNC 
Test.  Furthermore, the claims folder must be 
made available for review by the examiner and 
the examination report must state whether 
such review was accomplished.  

Based on the test results and review of the 
claims file, the examiner should indicate 
whether the Veteran has sufficient hearing 
loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385.  Then the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or more probable) the 
Veteran's current bilateral hearing loss and 
tinnitus disorders are the result of his 
military service - and, in particular, 
any acoustic trauma he may have sustained 
during that time.  The Board advises that the 
examiner should not dismiss the Veteran's 
reported history of in-service acoustic 
trauma simply because there is no evidence of 
treatment for hearing loss or tinnitus during 
service, as well as no hearing loss 
disability by the standards of 38 C.F.R. 
§ 3.385 during service, as this is not 
required.  In addition, since SPRs reveal 
that the Veteran served under "combat 
conditions," his lay statements and 
testimony are sufficient to show the 
occurrence of combat-related high noise 
trauma.  Finally, in offering any opinion, 
the examiner must consider the full record, 
to include the Veteran's lay statements 
regarding the incurrence of his bilateral 
hearing loss and tinnitus, and his allegation 
of continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.      

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should include a complete explanation with 
his or her opinion, based on findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion or 
the opinion is speculative, the examination 
report should explain why.  

5.  After completion of the above, and any 
additional notice or development deemed 
necessary, then readjudicate the bilateral 
hearing loss, tinnitus, respiratory disorder, 
and TDIU claims at issue.  If these claims 
are not granted to the Veteran's 
satisfaction, send him and his representative 
a SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate consideration 
of his claim.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


